William B. Brown, J.,
concurring. The majority, on the basis of decisions interpreting Federal Rule of Criminal Procedure 32(d), finds that the trial court did not abuse its discretion in refusing to allow Smith to withdraw his guilty plea. Although the majority’s statement of the case law applicable to Federal Rule 32(d) is relevant to the issue of failure to understand the charge raised by Smith before the Court of Appeals, it does not address a major issue raised, sua sponte, by the Court of Appeals and argued in the briefs of both parties to this court.5 For that reason I concur only in the judgment of the majority.
The Court of Appeals found Smith’s guilty plea to be defective because the record of the proceeding in which he pled guilty was silent, inter alia, concerning Smith’s understanding of (1) the statutory charge against him, {2) his constitutional right to confront witnesses, and (3) his constitutional privilege against self-incrimination. By raising the question of a silent record in the guilty plea proceedings, the Court of Appeals did more than introduce a second, related issue into the instant cause. Where a record indicates that a petitioner has acquiesced in the *267waiver of a constitutional right, the United States Supreme Court has held that the petitioner must “show by a preponderance of the evidence that his acquiescence was not sufficiently understanding and intelligent to amount to an effective waiver.” Carnley v. Cochran (1962), 369 U. S. 506, 516 (interpreting Moore v. Michigan [1957], 355 U. S. 155). However, where the records are silent as to an accused’s acquiescence, waiver will not be presumed. Carnley, supra; Boykin v. Alabama (1969), 395 U. S. 238, 242. The Federal Rule 32(d) eases cited by the majority deal with petitioners who have the burden of proving their waivers were involuntary or unintelligent. They do not deal with silent records and petitioners whose acquiescence will not be presumed. Because they do not deal with such petitioners, those cases are inapposite with regard to the silent record issue raised by the Court of Appeals, and the majority opinion fails to adequately deal with that issue.
Once that issue is dealt with, however, it becomes apparent that the Court of Appeals was not justified in reversing the trial court on the grounds that the record of Smith’s guilty plea proceedings was silent concerning his waiver of certain constitutional rights. In Stovall v. Denno (1967), 388 U. S. 293, 297, the United States Supreme Court set forth three factors to be considered in determining the retroactivity of decisions granting procedural safeguards in criminal trials, as follows: “(a) the purpose to be served by the new standards, (b) the extent of the reliance by law enforcement authorities on the old standards, and (e) the effect on the administration of justice of a retroactive application of the new standards.” The Boylcin rule serves two purposes — to safeguard the constitutional rights necessarily waived by a guilty plea and to expedite post-conviction attacks on guilty plea proceedings. Boylcin, supra, at pages 242-244. Retroactive application of the Boylcin rule is not necessary, however, to determine whether a defendant’s waiver of his constitutional rights was voluntary and intelligent or to promote expeditious review of post-conviction claims, and the course fo'.lowed *268by the Court of Appeals might well affect informal but valid detérminations of intelligent, voluntary waiver which courts have justifiably relied on iii the past.6 Therefore, the Boykin rule should not apply to the instant cause. .
Once the issue of a silent- record is disposed, of on retroactivity grounds, the majority’s reliance on Fed. Crim. E. 32(d) cases can be justified. However, - since that reliance can only be justified after the silent record issue is addressed, I only concur in the judgment of the court.

 Although this court need not, in affirming a Court of Appeals, address every ground on which that court based its decision (4 Ohio Jurisprudence 2d, Appellate Review, Section 1179), R. C. 2505.21, which grants those courts the power “to consider and decide errors which are not assigned or specified,” would seem to require us to address issues raised, sua sponte, by appellate courts whose rulings we are reversing.


In the instant cause, the.trial court’s assertion that it had reviewed the. complaint with the appellee and tha.t the appellee understood the charge is the kind of evidence which could lead to a valid, pre-Boykin conclusion, despite a silent record, of intelligent and voluntary waiver.